Citation Nr: 1704005	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  11-25 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Whether new and material evidence has been received to reopen service connection for headaches, dizziness, lightheadedness, passing out and loss of memory associated with traumatic head injury.

2. Entitlement to service connection for headaches, dizziness, lightheadedness, passing out and loss of memory associated with traumatic head injury.

3. Entitlement to service connection for a disfiguring scar of the head.

4. Entitlement to service connection for a left upper extremity condition to include traumatic arthritis, claimed as a left arm and shoulder condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and His Wife


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1960 to March 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The claims were remanded by the Board in December 2014 for further adjudication.

In August 2013, the Veteran testified at a videoconference hearing before the undersigned Acting Veterans Law Judge. 

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

As to the issues of entitlement to service connection for headaches, dizziness, lightheadedness, passing out and loss of memory associated with traumatic head injury; entitlement to service connection for a disfiguring scar of the head; and entitlement to service connection for a left upper extremity condition to include traumatic arthritis, claimed as a left arm and shoulder condition, the remand directives have not been completed and the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).


FINDINGS OF FACT

1. In the November 1990 rating decision, the RO denied the Veteran's claim of service connection for post-traumatic headaches.

2. The evidence added to the file subsequent to the November 1990 rating decision relates to a previously unestablished fact and presents a reasonable possibility of substantiating the claim of service connection for headaches, dizziness, lightheadedness, passing out and loss of memory associated with traumatic head injury.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the claim of service connection for headaches, dizziness, lightheadedness, passing out and loss of memory associated with traumatic head injury. 38 U.S.C.A. § 5108 (West 2014); 
38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is required to determine whether new and material evidence has been received before it can reopen a claim and readjudicate service connection or other issues on the merits. See Barnett v. Brown, 83 F.3d 1380, 1383-1384 (Fed. Cir. 1996). In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim. 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156. New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

The threshold for determining whether new and material raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

Evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies. See Justus v. Principi, 3 Vet. App. 510, 513 (1992). The evidence must be both new and material; if the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. See Smith v. West, 12 Vet. App. 312 (1999). If the Board determines that the evidence submitted is new and material, it must reopen the case and evaluate the Veteran's claim in light of all the evidence. Justus, 3 Vet. App. at 512.

The RO previously denied service connection for post-traumatic headaches in November 1990, finding that post-traumatic headaches were not shown. 

New evidence received subsequent to the November 1990 rating decision includes VA treatment records showing treatment for headaches and dizziness and the Veteran's May 2008 neurological consultation and March 2015 VA medical examinations. Both diagnose the Veteran with recurrent headaches. 

Accordingly, the Board finds that new and material evidence sufficient to reopen the Veteran's claim of service connection for headaches, dizziness, lightheadedness, passing out and loss of memory associated with traumatic head injury has been received, and the claim is reopened. See 38 C.F.R. § 3.156.


ORDER

The application to reopen a claim of entitlement to service connection for headaches, dizziness, lightheadedness, passing out and loss of memory associated with traumatic head injury is granted.


REMAND

Additional development is necessary. Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 

The Veteran asserts that the claimed disabilities are related to an assault during service. At the Board hearing, he testified that he was assaulted by two men when he was on leave in Okinawa in November 1960. The Veteran testified that he was hit with brass knuckles and sustained lacerations to his face. The Veteran stated that he has had blackouts, dizziness and headaches since then. He testified that he was treated for lacerations on his face. The Veteran stated that his left shoulder was injured when he fell during the assault. 

Service treatment records show that the Veteran was seen in sick call in November 1960 with lacerations of the upper forehead. He received eight sutures. The service treatment records do not reflects a complaint of an assault. 

The Veteran was afforded VA medical examinations in March 2015. The examiner for the Veteran's shoulder applied an improper standard in rendering his opinion. He noted the previous denial of benefits and found that the Veteran had not provided any new evidence since then. The examiner then stated that because there was no substantiating evidence of an assault in the Veteran's service treatment records, the Veteran's shoulder conditions were therefore unassociated with service and determined intervening conditions. The examiner did not discuss the Veteran's competent and credible statements regarding an assault during service and his symptoms since service. A remand is therefore necessary to afford the Veteran a new examination and opinion.

The examiners for the Veteran's scar and neurological conditions did not review the Veteran's claims file. A remand is therefore necessary to afford the Veteran new examinations and opinions with an examiner who has reviewed the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for appropriate VA examination(s) to ascertain the etiology of a left arm and shoulder disability, facial scar, and headaches. The claims file must be made available to, and reviewed by, the examiner. All appropriate testing should be conducted. 

a. The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any present left arm and shoulder disability is related to any in-service disease, event, or injury. In providing this opinion, the examiner should consider the Veteran's competent and credible statements regarding an assault during service and his symptoms since service.

b. The examiner should provide an opinion as to whether it is at least as likely as not that any current facial scars are related to any in-service disease, event, or injury. The examiner should consider the Veteran's testimony of an assault during service in November 1960 and the documented treatment for facial lacerations in November 1960. 

c. The VA examiner should provide an opinion as to whether it is at least as likely as not that current headaches, dizziness, lightheadedness, passing out or loss of memory are related to any in-service disease, event, or injury. In providing this opinion, the examiner should consider the Veteran's competent and credible statements regarding an assault during service and his symptoms since service.

d. The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions. If any of the requested opinions cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

e. After the requested examination(s) have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand. If the reports are deficient in any manner, they should be returned to the examiner for corrective action.

2. After completing any additional development deemed necessary, readjudicate the claims. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


